
	

114 HR 5272 IH: Do No Harm Act
U.S. House of Representatives
2016-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5272
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2016
			Mr. Kennedy (for himself and Mr. Scott of Virginia) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Religious Freedom Restoration Act of 1993 to protect civil rights and otherwise
			 prevent meaningful harm to third parties, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Do No Harm Act. 2.Sense of CongressIt is the sense of Congress that—
 (1)the Religious Freedom Restoration Act of 1993 should not be interpreted to authorize an exemption from generally applicable law that imposes the religious views, habits, or practices of one party upon another;
 (2)the Religious Freedom Restoration Act of 1993 should not be interpreted to authorize an exemption from generally applicable law that imposes meaningful harm, including dignitary harm, on a third party; and
 (3)the Religious Freedom Restoration Act of 1993 should not be interpreted to authorize an exemption that permits discrimination against other persons, including persons who do not belong to the religion or adhere to the beliefs of those to whom the exemption is given.
 3.Exception from application of Act where Federal law prevents harm to othersSection 3 of the Religious Freedom Restoration Act of 1993 (42 U.S.C. 2000bb–3) is amended by adding at the end the following:
			
 (d)Additional exception from application of Act where Federal law prevents harm to othersThis section does not apply— (1)to any provision of law or its implementation that provides for or requires—
 (A)protections against discrimination or the promotion of equal opportunity including the Civil Rights Act of 1964, the Americans with Disabilities Act, the Family Medical Leave Act, Executive Order 11246, the Violence Against Women Act, and Equal Access to Housing in HUD Programs Regardless of Sexual Orientation or Gender Identity (77 FR 5662);
 (B)employers to provide wages, other compensation, or benefits including leave, or standards protecting collective activity in the workplace;
 (C)protections against child labor, abuse, or exploitation; or (D)access to, information about, referrals for, provision of, or coverage for, any health care item or service;
 (2)to any term requiring goods, services, functions, or activities to be performed or provided to beneficiaries of a government contract, grant, cooperative agreement, or other award; or
 (3)to the extent that application would result in denying a person the full and equal enjoyment of a good, service, benefit, facility, privilege, advantage, or accommodation, provided by the government..
		4.Clarification of preclusion of litigation between private parties
 (a)PurposeThe purpose of the amendment made by subsection (b) is to clarify the applicability of the Religious Freedom Restoration Act of 1993, as enacted.
 (b)PreclusionSection 3(c) of the Religious Freedom Restoration Act of 1993 (42 U.S.C. 2000bb–1(c)) is amended, in the first sentence, by striking judicial proceeding and all that follows and inserting judicial proceeding to which the government is a party and obtain appropriate relief against that government..
 5.DefinitionsSection 5 of the Religious Freedom Restoration Act of 1993 (42 U.S.C. 2000bb–2) is amended— (1)in paragraph (3), by striking and at the end;
 (2)in paragraph (4), by striking the period and inserting ; and; and (3)by adding at the end the following:
				
 (5)the term including means including, but not limited to, consistent with the term's standard meaning in Federal law..  